Case 4:19-cv-10025-JLK Document 36 Entered on FLSD Docket 04/09/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                KEY WEST DIVISION

                             CASE NO. 19-cv-10025-KING/REID

 PIERSON VILLALOBOS,

         Petitioner,

 v.

 FLORIDA DEPARTMENT OF CORRECTIONS

       Respondent.
 ________________________________/

      ORDER DENYING MOTION FOR LEAVE TO APPEAL IN FORMA PAUPERIS

         THIS CAUSE is before the Court on the January 21, 2021 Report and Recommendation

 (DE 32) (“R&R”) of Magistrate Judge Lisette M. Reid. Petitioner’s first motion for extension to

 file objections was granted. DE 34. However, no objections were filed and the deadline to do so

 has passed.

         The R&R recommends denying Petitioner’s Motion for Leave to Appeal in forma

 pauperis “because it does not comply with the filing requirements of 28 U.S.C. § 1915(a)

 and Fed. R. App. P. 24(a) and because Petitioner has not met his burden of showing a non-

 frivolous issue for appeal.” R&R at 3. Upon consideration of the record and the R&R, the

 Court finds that Magistrate Judge Lisette M. Reid’s well-reasoned R&R accurately states the law

 of the case. Accordingly, it is ORDERED, ADJUDGED and DECREED that:

      1. Magistrate Judge Reid’s Report and Recommendation (DE 32) be, and the same is,

         hereby AFFIRMED and ADOPTED as an Order of this Court;

      2. The Motion for Leave to Appeal In Forma Pauperis (DE 27) is hereby DENIED;

      3. The Motion for Extension of Time to File Objections (DE 35) is hereby DENIED; and
Case 4:19-cv-10025-JLK Document 36 Entered on FLSD Docket 04/09/2021 Page 2 of 2




       4. No certificate of appealability shall issue.

          DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 9th day of April, 2021.




                                                 _______________________________
                                                 JAMES LAWRENCE KING
                                                 UNITED STATES DISTRICT JUDGE
                                                 SOUTHERN DISTRICT OF FLORIDA

 cc:      Magistrate Judge Lisette M. Reid
          All counsel of record
          Pierson Villalobos, pro se
          K09100
          Holmes Correctional Institution
          Inmate Mail/Parcels
          3142 Thomas Drive Bonifay, FL 32425




                                                     2
